MEMORANDUM **
Roberto Armenta-Orozco appeals from the district court’s judgment imposing a 121-month sentence following his jury-trial conviction for conspiracy to distribute marijuana, possession of marijuana with intent to distribute, aiding and abetting, and importation of marijuana, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), 846, 952, and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Armenta-Orozco contends that the district court erred by imposing a five-year term of supervised release because the U.S. Sentencing Guidelines, including the supervised release provisions, are unconstitutional. This contention is unavailing in light of United States v. Booker, 543 U.S. 220, 258, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Huerta-Pimental, 445 F.3d 1220, 1221 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the cotuts of this circuit except as provided by 9th Cir. R. 36-3.